DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
 

Response to Arguments
3.	Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. Applicant reiterated the objections in the Remarks filed 12/8/21.  Applicant also refers to conclusions drawn by the Examiner in the Office Action of November 28, 2018 in the parent case US Application No. 14/878,037 as support that Ashton and Hasse do not teach the claimed values and the values are not obvious in view of the cited references.  While the subject matter is similar to the parent application and the same prior art is used, after further review the examiner has considered a different interpretation of the references and the claimed subject matter.  The need for various diaper dimensions and sizes have been disclosed by the prior art.  Alternatively, it would have been obvious to one of ordinary skill in the art to modify the dimensions of the articles as desired since it has been held that the mere change in size and/or
shape of elements previously disclosed by the prior art is within the level of ordinary skill in the art.  Additionally, since Applicant has not provided new arguments with respect to the differences in the prior art and the claims, Applicant’s arguments are not persuasive and the rejection under 35 USC 103 is maintained. 

The rejection under 35 U.S.C. 112 (b) (AIA ) is obviated by the amendment to claim 20. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasse
et al. US Patent Application Publication 2014/0288523.

As to claims 1 and 9, Hasse teaches an absorbent article 20 having a central chassis, comprising a topsheet, a backsheet and an absorbent core, the absorbent article comprising: 
a front waist region 26 and a front waist edge; 
a back waist region 28 and a back waist edge; 
a front belt 84 disposed in the front waist region 26; 
a back belt 86 disposed in the back waist region 28; 
wherein the front 84 and back belts 86 are joined at seams (32a, 32b Figure 6; paragraph 0030) to form a waist opening 36 and leg openings 34; 

wherein the front belt comprises a first plurality of elastic strands (paragraph 0027; Figures 3 and 4A-4G); 
wherein the back belt comprises a second plurality of elastic strands (paragraph 0027; Figures 3 and 4A-4G) - where Hasse teaches the belts may be from the same material or comprise materials. Hasse further teaches the belts may be made from films and elastomeric materials (paragraph 0027);
Hasse teaches the present invention substantially as claimed. Hasse does not teach
the claimed dimensions for the absorbent article. Hasse does teach varying the
extensibility of the materials in order to allow the user of an absorbent article having a
particular size to extend the front and/or back waist region to accommodate wearers of
differing size (paragraph 0035, 0048). Because Hasse teaches the general condition of
accommodating different sized wearers, it would have been obvious to one having
ordinary skill in the art to provide the claimed dimensions since where the general
conditions of a claim are disclosed in the prior art, it is not inventive to discover the
optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ
233.

As to claims 2 and 10, the front belt comprises a first elastomeric film and wherein the back belt comprises a second elastomeric film (paragraphs 0027, 0028).

As to claims 3 and 11, Hasse incorporates by reference (Hasse paragraph 0044)
Busam et al. US 2004/0097895 who teaches an absorbent core comprising cellulosic
fibers (Busam paragraph 0043).

As to claims 4 and 12, Hasse incorporates by reference (Hasse paragraph 0044)
Busam et al. US 2004/0097895 who teaches an absorbent core comprising absorbent
gelling material (Busam paragraph 0043).

As to claims 5 and 13, the absorbent article of claim 1, further comprising a graphic 46
(Figure 1). 

As to claims 6 and 14, Hasse teaches the seams may be refastenable (paragraph
0047).

As to claims 7 and 16, the plurality of elastics are disposed to overlap the first film and the second plurality of elastics are disposed to overlap the second film where Hasse teaches the elastomeric material may comprise elastic strands, film or a combination of material and one or both of the first and second belt layers may form a portion of the outer surface 22 (paragraph 0034).

As to claims 8 and 15, the absorbent article comprises a plurality of elastics disposed
along the leg openings 140 in at least one of the front and back belts (paragraphs 0027, 0028, 0041, and 0045).

9. Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Ashton US Patent Application Publication 2009/0030389 in view of Hasse et al. US
Patent Application Publication 2014/0288523.

As to claims 17 and 20, Ashton teaches an array of packages comprising two or more different sizes of absorbent articles (Ashton paragraph 0005), the array
comprising: 
a first package comprising a first absorbent article having a first size; 
a second package comprising a second absorbent article having a second size (paragraphs 0018, 0033, 0036). The array of articles may differ by size or just by color and design graphics and/or have special features corresponding to a wearer's stage of development (paragraphs 0032-0036).

Ashton does not teach the claimed absorbent article. Hasse teaches absorbent articles
having the claimed characteristics. It would have been obvious to substitute the
absorbent article of Hasse for the absorbent articles taught in Ashton since Ashton
teaches his invention is related to absorbent articles generally used by infants and
incontinent persons and may be used to fit a variety of sizes and may incorporate
stretch waist bands (Ashton paragraphs 0003, 0011-0014, 0030).

Hasse teaches an absorbent article 20 having a central chassis, comprising a topsheet, a backsheet and an absorbent core, the absorbent article (a first absorbent article) comprising: 
a front waist region 26 and a front waist edge; 
a back waist region 28 and a back waist edge; 
a front belt 84 disposed in the front waist region 26; 
a back belt 86 disposed in the back waist region 28; 
wherein the front 84 and back belts 86 are joined at seams (32a, 32b Figure 6; paragraph 0030) to form a waist opening 36 and leg openings 34; 
wherein the front belt comprises a first plurality of elastic strands (paragraph 0027; Figures 3 and 4A-4G); 
wherein the back belt comprises a second plurality of elastic strands (paragraph 0027; Figures 3 and 4A-4G) - where Hasse teaches the belts may be from the same material or comprise materials. Hasse further teaches the belts may be made from films and elastomeric materials (paragraph 0027);
Hasse also teaches third and fourth plurality of elastic strands with the multiple elastic elements as shown in Figures 3, 4E, and 4F (paragraphs 0027-0029, 0033, and 0034).

Hasse teaches the present invention substantially as claimed. Hasse does not teach
the claimed dimensions for the absorbent article. Hasse does teach varying the
extensibility of the materials in order to allow the user of an absorbent article having a particular size to extend the front and/or back waist region to accommodate wearers of differing size (paragraph 0035, 0048). Because Hasse teaches the general condition of accommodating different sized wearers, it would have been obvious to one having ordinary skill in the art to provide the claimed dimensions since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ
233.

As to claims 18 and 19, Ashton/Hasse does not specifically teach the first and second
packages comprise the same brand name. However, Ashton/Hasse does teach various
product packing configurations where the products may have different names within a
single merchandising system, which suggests or at the least it would be obvious for the
brand name to be the same since the products are in the same system (paragraph
0035).

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,485,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a third sized absorbent article and because the subject matter of the present application substantially overlaps the subject matter of the copending application.

	
12.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,143,600. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a third sized absorbent article or a folded belt edge and because the subject matter of the present application substantially overlaps the subject matter of the copending application.

13.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 14/699097. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application has a difference in claimed size ranges. However, anticipated because ranges overlap and/or obvious because a
modification would have involved a mere change in the size of a component. A change
in size is generally recognized as being within the level of ordinary skill in the art. /n re
Rose, 105 USPQ 237 (CCPA 1955).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,907,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application has a difference in claimed size ranges. However, anticipated because ranges overlap and/or obvious because a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art /n re Rose, 105 USPQ 237 (CCPA 1955).

15.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,973,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application has a difference in claimed size ranges. However, anticipated because ranges overlap and/or obvious because a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art /n re Rose, 105 USPQ 237 (CCPA 1955).

16.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,864,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application has a difference in claimed size ranges. However, anticipated because ranges overlap and/or obvious because a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art /n re Rose, 105 USPQ 237 (CCPA 1955).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781